
	

116 SRES 259 IS: Expressing the sense of the Senate that United States leadership in 5G wireless technology is a national priority.
U.S. Senate
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 259
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2019
			Mr. Johnson submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Expressing the sense of the Senate that United States leadership in 5G wireless technology is a
			 national priority.
	
	
 Whereas the United States led the world in the development and deployment of fourth-generation (commonly known as 4G) wireless technology, such as Long Term Evolution (commonly known as LTE);
 Whereas United States leadership in 4G technology created a mobile broadband economy that generated hundreds of thousands of jobs, billions of dollars of investment and economic growth, and tremendous consumer benefits;
 Whereas the fifth generation of wireless connectivity, known as 5G, promises to be even more transformative, with speeds 100 times faster than 4G and even greater capacity to carry wireless traffic than 4G;
 Whereas the benefits of 5G technology to the people of the United States will be substantial, including better access to high-quality health care through telemedicine, better and cheaper food production through precision agriculture, more efficient manufacturing and transportation systems, more advanced educational opportunities, more avenues for entrepreneurship, more sophisticated and secure military applications and devices, and other benefits that cannot yet be conceived;
 Whereas the Federal Communications Commission has introduced a comprehensive strategy to promote United States leadership in 5G technology, entitled Facilitating America’s Superiority in 5G Technology (or the 5G FAST Plan);
 Whereas a core component of the 5G FAST Plan for the development and deployment of 5G technology in the United States is making substantially more spectrum available, including low-band, mid-band, and high-band airwaves;
 Whereas the Federal Communications Commission is vested with authority to make spectrum available for the commercial marketplace; and
 Whereas the failure of the United States Government to present a unified position on the appropriate policies for critical 5G spectrum bands, including the 24 gigahertz band, at the World Radiocommunication Conference 2019 (commonly referred to as WRC–19) and to persuade allies to support that position could lead to a decision that would make those bands unusable for purposes of 5G technology development, impeding United States leadership and empowering global rivals: Now, therefore, be it
	
 That the Senate— (1)deems it a national priority for the United States to lead the world in the development and deployment of fifth-generation (commonly known as 5G) wireless technology;
 (2)supports the efforts of the Federal Communications Commission to make spectrum available for the commercial marketplace; and
 (3)strongly urges all entities, including Federal agencies, to work cooperatively with the Federal Communications Commission to advance the goal of United States leadership in 5G technology, including at the upcoming World Radiocommunication Conference 2019.
